DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 12-14, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bashkirov et al US 20190360039.

With regards to claim 1, Bashkirov et al. discloses a method for sequencing a template polynucleotide [0019], comprising the steps of:

a)    Providing a sensor ([0019], Figure 12 or 16) comprising:
an active region comprising a source region, a drain region, and a channel region between the source region and the drain region (Figure 12 (p+ source, p+ drain, n-type well) or Figure 16 (46: thin film metal electrode, 50: nanowire channel));

a dielectric region on the channel region (Figure 12 (21: insulating dielectric layer) or Figure 16 (51:thin dielectric layer);



a fluidic gate region to which the polymerase is exposed (Fig. 12 (23: bias electrode with 28: aqueous solution of reaction mixture) or Fig. 16 (48: bias electrode with 47: reaction mixture));

a template polynucleotide bound to a primer, the template polynucleotide being bound to the polymerase (Fig. 3A, 3B, 4 with [0115], "form a primer-template complex; contacting the primer-template with a polymerase enzyme to form a ternary complex "polymerase-primer-template DNA""),; and

one or more sensitizing means selected from 

an aqueous electrolyte filling the gap and at least part of the fluidic gate region, the aqueous electrolyte having a conductivity below 0.3 S/m (see Fig. 12, 16 with [0263], an ion concentration of C=1mM implies a conductivity of below 0.3S/m, see also composition of reaction mixture disclosed in [0223]),



and a maximal distance of 3 nm or less, between the part of the polymerase closest to the dielectric region and the dielectric region ([0156], "polymerase is located at a distance of less than [...] approximately 1 nm from the unmodified sensor surface").

b)    Exposing the polymerase to one or more nucleotide polyphosphates ([0115], "subjecting said ternary complexes [...] a mixture of four deoxynucleoside triphosphates"); and

c)    Electrically monitoring changes in electrical properties of the channel region ([0115], "detection of events of separation of pair of charges accompanying the incorporation of nucleotide in polymerizing fragment of single-stranded nucleic acid" with [0109], "registration of charge separation event during incorporation of the next nucleotide is carried out by measuring the current modulation in the channel of the FET by induced potential on the sensor surface").



With regards to claims 3 and 4, Bashkirov et al. discloses wherein the template polynucleotide is single stranded or double stranded. ([0121]: Nucleic acids used in the methods and systems of the invention in sequencing embodiments may be single-stranded and double-stranded, or contain portions of single-stranded and double-stranded sequences).

With regards to claim 5, Bashkirov et al. discloses wherein the fluidic gate region comprises a cavity in a layer of the sensor ([0066] FIG. 12 depicts a structural diagram of a sensor cell of the array with the ternary complex immobilized on the surface of the sensor. The complex "polymerase-primer-DNA fragment" immobilized on the sensor surface, designated as 19). Which comprises a cavity.

With regards to claim 6, Bashkirov et al. discloses wherein the aqueous electrolyte is a buffered salt solution. See [0223].



With regards to claims 13-14, Bashkirov et al. discloses wherein the one or more nucleotide polyphosphates do not comprise a terminal blocking group. See [0115].

With regards to claim 20, Bashkirov et al. discloses wherein the channel region has one or more of: a length of 10 to 150 nm, a width of 3 to 20 nm, and a height of 5 to 40 nm. Which is implied by Figure 16, “nanowire”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bashkirov et al US 20190360039 in view of Turner WO 2017/024049 in further view of Milton et al. US 7414116 in further view of Rothberg et al. US 20100137143 in further view of Yukimasa US 20060269915 and Davis et al. US 20140134616.

With regards to claim 1, Bashkirov et al. discloses a method for sequencing a template polynucleotide [0019], comprising the steps of:

a)    Providing a sensor ([0019], Figure 12 or 16) comprising:
an active region comprising a source region, a drain region, and a channel region between the source region and the drain region (Figure 12 (p+ source, p+ drain, n-type well) or Figure 16 (46: thin film metal electrode, 50: nanowire channel));

a dielectric region on the channel region (Figure 12 (21: insulating dielectric layer) or Figure 16 (51:thin dielectric layer);

a polymerase coupled to the dielectric region (see Fig. 12 (19: "polymerase-primer-DNA fragment"), Fig. 16 (44: immobilized (ternary) polymerase complex")), the polymerase having an active site for template polynucleotide entry, nucleotide polyphosphate entry, and newly synthesized polynucleotide output (see [0146]-[0150]), the polymerase being separated from the dielectric region by a gap (see Fig. 12, 16); 

a fluidic gate region to which the polymerase is exposed (Fig. 12 (23: bias electrode with 28: aqueous solution of reaction mixture) or Fig. 16 (48: bias electrode with 47: reaction mixture));

a template polynucleotide bound to a primer, the template polynucleotide being bound to the polymerase (Fig. 3A, 3B, 4 with [0115], "form a primer-template complex; contacting the primer-template with a polymerase enzyme to form a ternary complex "polymerase-primer-template DNA""),; and

one or more sensitizing means selected from 

an aqueous electrolyte filling the gap and at least part of the fluidic gate region, the aqueous electrolyte having a conductivity below 0.3 S/m (see Fig. 12, 16 with [0263], an ion concentration of C=1mM implies a conductivity of below 0.3S/m, see also composition of reaction mixture disclosed in [0223]),

an electrolyte-screening layer bound to the dielectric region ([0160], "binding to a surface containing silicon dioxide (SiO2), the polymerase may be [...] attached to a layer of high density polyethylene glycol (PEG) coating the SiO2 surface of the sensor [...] creates a highly hydrophilic surface that prevents nonspecific binding of the polymerase complex to the surface", the PEG layer acting as electrolyte-screening layer, see also [0158] , 

and a maximal distance of 3 nm or less, between the part of the polymerase closest to the dielectric region and the dielectric region ([0156], "polymerase is located at a distance of less than [...] approximately 1 nm from the unmodified sensor surface").

b)    Exposing the polymerase to one or more nucleotide polyphosphates ([0115], "subjecting said ternary complexes [...] a mixture of four deoxynucleoside triphosphates"); and

c)    Electrically monitoring changes in electrical properties of the channel region ([0115], "detection of events of separation of pair of charges accompanying the incorporation of nucleotide in polymerizing fragment of single-stranded nucleic acid" with [0109], "registration of charge separation event during incorporation of the next nucleotide is carried out by measuring the current modulation in the channel of the FET by induced potential on the sensor surface").

With regards to claim 2, Bashkirov et al. discloses wherein the dielectric region comprises a silicon oxide and/or a high-k dielectric ([0160], "binding to a surface containing silicon dioxide (SiO2), the polymerase may be [...] attached to a layer of high density polyethylene glycol (PEG) coating the SiO2 surface of the sensor [...] creates a highly hydrophilic surface that prevents nonspecific binding of the polymerase complex to the surface".

 single-stranded and double-stranded, or contain portions of single-stranded and double-stranded sequences).

With regards to claim 5, Bashkirov et al. discloses wherein the fluidic gate region comprises a cavity in a layer of the sensor ([0066] FIG. 12 depicts a structural diagram of a sensor cell of the array with the ternary complex immobilized on the surface of the sensor. The complex "polymerase-primer-DNA fragment" immobilized on the sensor surface, designated as 19). Which comprises a cavity.

With regards to claim 6, Bashkirov et al. discloses wherein the aqueous electrolyte is a buffered salt solution. See [0223].

With regards to claim 12, Bashkirov et al. discloses wherein the maximum distance between the part of the polymerase closest to the dielectric region and the dielectric region is 1 nm or less. See [0156], "polymerase is located at a distance of less than [...] approximately 1 nm from the unmodified sensor surface".

With regards to claims 13-14, Bashkirov et al. discloses wherein the one or more nucleotide polyphosphates do not comprise a terminal blocking group. See [0115].


           However, Bashkirov et al. does not teach the limitations of claims 7, 8, and 11.

Turner et al. discloses a method for sequencing a template polynucleotide ([0050], "methods [ . ..] directed to single molecule real-time electronic sequencing"), sensor (Fig. 1) comprising active region (102, 106: electrodes, 104: nanowire)), dielectric region on the channel region (implied by material used for nanowire, see [0060], "doped silicon", which in general comprises after being in contact with air/fluid a naturally grown thin oxide layer), polymerase (Fig. 1  (110: polymerase enzyme)), sensitizing means ([00137] as well as Fig. 5 in combination with [00114], [00155]), tempIate polynucleotide bound to a primer and being bound to the polymerase (Fig. 1 (130: nucleic acid template) with [00216], "polymerase enzyme complex [...] comprises a nucleic acid polymerase enzyme associated with a template molecule [...] has a primer hybridized to it"), exposing the polymerase to one or more nucleotide polyphosphates ([0073] with Fig. 2), electrically monitoring changes ([0074] with Fig. 2).
	With regards to claims 7, 8, and 11, Turner et al. teaches the surface of the nanotube can be modified to enhance the detection capabilities of the nanoFET. The surface treatments can provide an insulting layer, or can extend the Debye screening length. In some cases both sensitivity enhancing and sensitivity decreasing treatments can be used to improve the relative sensitivity of the nanotube in a region of interest, for example near the exit region of the polymerase, thereby improving the signal to noise 
With regards to claim 12, Turner et al teaches that the polymerase complex may be positioned relative to the nanoscale wire within about 1 nm see [00114]; [00155]). 
	With regards to claims 13-16, Turner et al. teaches the nucleotide polyphosphate and repeating steps b and c. See [0067]; [0245-0248].
With regards to 9-10, it is well known in the art to use lipid bilayers as electrolyte-screening layers in order to allow a sensing without screening effects in highly concentrated background solutions. See for example US 20100137143 ([0597], [0598]). Furthermore, immobilizing a polymerase/ enzyme within a lipid bilayer is standard within the field (see for example US 20060269915  (Fig. 2, 3 (11 : H+-pyrophosphotase, 21 : H + impermeable membrane, Fig. 1 with [0050], "lipid bilayer", [0045], "plant tonoplast membrane") or US 20140134616  (Fig. 3, 8 with [0270], [0361]-[0364])) and the skilled person would thus not doubt that a lipid bilayer can be used as electrolyte-screening layer in combination with a polymerase (complex).
With regards to claims 17-19, they recite conventional sequencing method steps. See for example US 7414116 disclosing method for determining the identity of a nucleotide in a target comprising one or more of different nucleotide brought into contact with target. In the methods, all of the nucleotides can be brought into contact with the target simultaneously, i.e., a composition comprising all of the different nucleotides is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bashkirov et al.  with the method Turner in view of Milton et al., Rothberg et al., Yukimasa, and Davis et al. The claims merely recite a plethora of conventional nucleic acid manipulation of reagents and methodologies, as well as routine optimization of reaction components, concentrations, and/or parameters and one of ordinary skill in the art would have been motivated to modify the primary references in the manner of the claims to achieve the expected benefits, optimizations and/or expanded applications as this is well known practice in the art. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to carry out the claimed methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        13 April 2021